Formal sitting - UN High Representative for the Alliance of Civilisations
Mr Sampaio, UN High Representative for the Alliance of Civilisations, ladies and gentlemen. Mr Sampaio, it is my great honour and pleasure to be able to welcome you to the European Parliament.
You visited the European Parliament back in 1998 as the president of Portugal. Since then, not only has the number of members of the European Union increased, but also its ambition and responsibilities.
I particularly welcome your presence here today as High Representative for the Alliance of Civilisations, an initiative of the United Nations, as the current European Year of Intercultural Dialogue means that your visit is very important to us all.
In your work with the United Nations Alliance of Civilisations, you are making a valuable contribution to improving mutual respect and understanding among nations. I am convinced that your enthusiasm and long experience will benefit the numerous initiatives promoted by your organisation in the fields of youth, education, media and migration. Education and also the media and entertainment field are particularly important to intercultural dialogue.
The Final Report of the High-Level Group on the Alliance of Civilisations contains detailed, useful proposals on both subjects. For example, it calls for the development of additional, new teaching materials, such as school books that are better suited to the promotion of mutual understanding.
After all, the successful development of intercultural dialogue should not be limited to high-profile individual measures such as symposia, joint declarations or symbolic gestures. As part of the European Year of Intercultural Dialogue, the European Union and the European Parliament have endeavoured to go beyond mere declarations of intent and to contribute to better understanding between various cultures by means of very specific initiatives.
Many leading figures have been invited to plenary, and you are one such leading figure.
The important thing now is that we do not limit this intercultural dialogue to 2008, but continue it in the next few years and beyond.
Mr Sampaio, we are grateful that you could make it to Parliament today, which represents 27 countries and almost 500 million citizens. It is a great pleasure to now invite you to take the floor. Ladies and gentlemen, Mr Sampaio.
Mr President, Mr Secretary-General, Members of Parliament, ladies and gentlemen, I really wanted to give this initial address in my mother tongue, Portuguese, but you will all understand that, in my current capacity, I must use another language.
Your Excellencies, let me express at the very outset my heartfelt thanks to Mr Pöttering for his kind words of welcome. Let me also add that it is an honour and a great pleasure to address this prominent audience both on behalf of His Excellency, the Secretary-General of the United Nations, and in my capacity as High Representative for the Alliance of Civilisations.
The Secretary-General was invited to address this parliamentary session but was unable to be here today with us. He asked me to deliver the following message to the European Parliament on the European Year of Intercultural Dialogue, and I quote:
'It is a great pleasure to send greetings to all the distinguished participants in this important session of the European Parliament on intercultural dialogue.
'Throughout its history, Europe has seen terrible outbreaks of armed conflict often rooted in prejudice and hatred. Yet the continent has also been fertile soil for some of the world's most remarkable innovations, artistic creations and scientific progress. Europe's tremendous diversity and its strategic geographic position, at the centre of the old and new migration routes, have made it a significant venue for cross-cultural interaction and interfaith dialogue. In particular, its close relationship with its neighbours across the Mediterranean makes Europe an important bridge between civilisations.
'Like many other regions of the world, Europe faces multiple challenges in promoting intercultural dialogue. Migration, economic uncertainty and political tensions are putting strains on relations between different cultural, ethnic and religious groups. However, it is precisely in your region, where constructive contacts over the centuries have allowed humanity to take major leaps forward, that opportunities for reconciliation and cooperation exist.
'This special session today holds great promise. I urge you to make the most of this opportunity, and to pursue joint economic projects, educational exchanges, and other initiatives that will improve people's lives and create a bulwark against intolerance, religious fundamentalism and extremism.
'The United Nations will do its part to support and complement your efforts, both in and beyond Europe.
'The Alliance of Civilisations is one of our main vehicles for this work. It aims to address the growing divisions between societies by reaffirming a paradigm of mutual respect between peoples. It also seeks to mobilise joint action for this purpose. Among the Alliance's major initiatives are a Youth Solidarity Fund to promote dialogue, and a Global Expert Finder to provide a source of commentators who can shed light on potentially divisive issues.
'"If I were to do it all over again, I would begin with culture.” These famous words, most often attributed to Jean Monnet, who worked so tirelessly for European unity, remain strikingly relevant today.
'Cross-cultural tolerance, dialogue, respect and understanding must be pillars of the better world we are trying to build. It is very encouraging to know of your strong commitment to this quest.
'For the sake of countless people living between the extremes and yearning for dignity and peace, let us work together so that intercultural dialogue can bear fruit. In that spirit, please accept my best wishes for the success of your discussions'.
This is the end of His Excellency's message.
(Applause)
As a former Member of Parliament, I know that Parliament is, and always will be, the home of democracy. Its Members have the sometimes thankless task of guaranteeing a sustainable view of the future for the people they represent.
As far as Europe is concerned, we all know how slow has been the evolution of the parliamentary institution, and how great the challenges are to enforce a specific European model of democracy.
I can only praise the work already carried out and its contribution to build a more participative, pluralist Europe that is closer to citizens, closer, after all, to all citizens. These are the results of your labour and I therefore wish to extend a warm greeting to all members of this Assembly, the legitimate representatives of a community of nations committed to achieve an original and unique project, in which the last century placed so many hopes and which in this one faces so many expectations.
I come today to speak to you of the Alliance of Civilisations, an issue that, although it may seem remote and distant from our day-to-day life, is in fact deeply embedded here. In fact, it started with an academic dispute between scholars who predicted the end of history and the clash of civilisations, but that turned into a major hot social topic, a challenge to democracy and a core issue of international policy because of globalisation, increased migrations and 9/11. An issue, finally, that the United Nations managed to put high on the global agenda.
What am I talking about? I refer to the huge - ethnic, cultural and religious - diversity of our societies and of the increasing difficulties we experience in living together. I speak of the worsening divides of all types, the erosion of social cohesion and the widening rifts between societies. I speak, too, of a widespread malaise that has been expressed in increased tensions intra- and inter-communities, in mutual distrust, in polarised perceptions and world views, in intractable identity-based conflicts and, of course, in the rise of extremism.
Furthermore, I speak of religion being employed as a tool by all and sundry, and used and abused for various purposes and effects. I also speak of some disorientation of political powers, confronted with the deficiencies of a purely security-based and/or repressive approach, and the absence of suitable policies and instruments for proper governance of cultural diversity.
All this serves to underline what to me is irrefutable evidence: cultural diversity has become a major political issue challenging modern democracies, pluralism, citizenship and social cohesion, as well as peace and stability among nations.
For me, this is crystal clear and, even if serious difficulties, such as the current financial and economic turmoil, take up all attentions, in my view, we simply cannot allow the present emergencies to deflect us from handling the in-depth problems of today and guard against the crises of tomorrow.
To put it harshly, to us, to the European Union, stripped down to its bare essentials, what does this mean? It means: how to integrate minorities, all minorities, but the Muslims of Europe in particular? How to develop our relationship with the Mediterranean? Where to draw the lines of the European project? How to enhance European foreign policy to project what we consider universal values to the world?
In my view, this is all about fundamental questions concerning values, beliefs, attitudes and behaviours. This is about democracy, rule of law, human rights and respect for cultural diversity; about justice, social cohesion and inclusive societies; about states, secularisation and secularism or laicité; about the public sphere, private acts and religious revival. This is all about European identity and values. That is how I see it.
(Applause)
As time is obviously very short, I will not be able to discuss all these points, so I will focus on the issue of the Muslim minorities in Europe.
Why is there growing anxiety about the integration of Muslims in Europe? On account of the fact that it is a demographic issue? Yes, of course! Given that it is an integration issue? No doubt about that! In my view, the presence of Muslims in Europe is not a question of Islam and the West, but an acute problem of integration.
To my mind, however, there is another thing: there is an identity issue. Indeed, the arrival of immigrants in any society has an impact on the host country's sense of self. The point here, however, is that, as someone has put it, 'the dam separating Christian Europe from Muslim East has sprung a leak, altering Europe's culture'.
Why, for instance, did past discussions on the preamble of the former European Constitution end in such vocal acrimony? Why does Turkey's accession to the European Union trigger such passionate and combative debates? All these questions are interrelated and they all point to the so-called European values and identity.
In order to reinforce it, European identity should encompass individual allegiances and adopt cultural legacies.
(Applause)
Europe as a place where we can live together as equals requires more and more inclusive citizenship and better governance of cultural diversities.
To cope with the integration of Muslims in Europe and in our European societies, we need new policies at all levels. We need European action, but also national governmental initiatives as well as local measures. We need democratic governance of cultural diversity. We need integrated perspectives and policies on education, youth, and the integration of migrants.
In order to develop appropriate cultural policies, we need to build cultural statistics and indicators to enlighten decision makers and the decision-making process and to monitor and assess the implementation of those policies. We need to develop democratic citizenship and participation.
We need education for human rights, education for citizenship and respect for others, education for intercultural understanding and dialogue, education on media literacy, education about religions and beliefs and both intra- and inter-religious dialogue. We need to learn about and to teach intercultural competences to our citizens.
We need to create urban strategies and policies for intercultural dialogue. We need youth policies based on equal opportunities. We need to engage civil society at large, youth, religious leaders and the media. However, we also need to expand and develop the intercultural dialogue agenda in international relations and, of course, give it priority.
How can we live together in our globalising world, where clashes anywhere are clashes everywhere and where cultural and religious fault lines divide our societies? This is the global challenge the Alliance of Civilisations is facing and which it has to address in concrete terms.
Turning this global challenge into 'glocal' deliverables is therefore the Alliance's main task. By 'glocal' I mean that deliverables have to be extensively underpinned by a global approach, but have to be implemented at a local level.
This means that the Alliance relies greatly on the European Union to implement an agenda of good governance of cultural diversity in the European region, meaning by that not only the members of the European Union, but also its neighbouring countries, particularly the Mediterranean ones.
This is why I am so happy that an action plan on cooperation between the European Union and the Alliance of Civilisations has been agreed and will provide a solid base for the pursuit of concrete objectives and the implementation of practical projects.
In this regard, let me stress how important and significant it will be if the European Year of Intercultural Dialogue could be expanded into a long-term, sustainable framework for promoting good governance of intercultural diversity, and I praise His Excellency the President's words in this respect.
I am sure that it would have a terrific impact on boosting national strategies for intercultural dialogue comprising measures and programmes on education, media, migration and youth that I have asked countries to design and implement. This is a suggestion that I put forward last April and to which I would like to draw your attention, asking honourable Members of Parliament kindly to back it up.
Another area in which the Alliance is eager to collaborate is the Union for the Mediterranean in order to help improve and manage intercultural diversity and intercultural dialogue, including inter-faith issues, within and among European and Muslim societies and communities.
To put it bluntly: the current international difficulties and the increasing anxiety we all feel in living together in mutual respect have encouraged the misguided view that cultures are set on an unavoidable collision course leading to a clash of civilisations.
We face increased polarisations that come up against a backdrop of growing tensions over a series of political issues and of growing cultural stereotypes. It goes without saying that political conflicts can only be solved through political negotiations. The long-term resolution of tensions between Muslim and Western societies, for example, cannot be achieved as long as some of the well-known sources of hostility are not successfully addressed.
It is equally true, however, that peace agreements rarely hold if they are not strongly backed by the communities involved. Many peace deals in the past have floundered because deep-seated suspicion and hostility remained, dividing people along cultural and religious lines.
Now the point precisely is that all findings are unanimous and show a great divide in the way Westerners and Muslims view each other, with Westerners seen by Muslims as patronising and domineering, and Muslims seen by Westerners as fanatical and intolerant. Moreover, socioeconomic marginalisation and discrimination generate disaffection and intolerance, and aggravate the chasm between Muslim and Western publics.
This so-called divide, opposing two fictional monolithic blocks, Islam and the West, fuels further stereotypes and polarisation, and gives rise to extremism. Let me stress, however, that the vast majority of peoples reject extremism in any society and support respect for religious and cultural diversity. Both Muslims and non-Muslims are concerned by the challenges of security and the threat of social polarisation. Millions of Muslim families worry about losing their young to religious and political extremism.
In order to tackle this problem, we should develop new strategies to manage and promote inter-faith dialogue as part of cultural diversity, based on universal human rights. In other words, creating the necessary conditions for sustainable peace requires efforts of a different kind, aimed at generating a mind shift among divided communities. This is my first concluding point.
My second point regards the need to give political priority to the development of democratic governance of cultural diversity.
In the European Union this implies creating a collective identity between its citizens - regardless of their origins and their ethnicities, languages, philosophical beliefs, political and religious affiliations - to share values, attitudes and projects, and make room for a common future to build on together. This is why cultural diversity should go hand in hand with the protection of human rights and fundamental freedoms, equal opportunities for all, economic solidarity and social cohesion.
These issues will not be sorted out in the short term - unfortunately it is like that - and long-term efforts are needed. Indeed, the temptation to give up is likely to be with us all the time, but we must never resign ourselves because, after all, small changes in circumstances can produce big shifts in behaviour. This is exactly what we need to generate the will to live together in mutual respect and appreciation of our ethnic, linguistic, cultural and religious differences.
The urgency of the task cannot be underestimated. I am sure, however, that through your work and your commitment, we will manage to live together in integrated communities. Thank you very much for your attention.
(The House accorded the speaker a standing ovation.)
President Sampaio, on behalf of the European Parliament, I thank you for this great speech, and I thank you for your great commitment, as the UN High Representative, to the alliance of civilisations and to intercultural dialogue.
As you mentioned the Union for the Mediterranean, I take this opportunity to inform you that, at its extraordinary plenary session of 12 and 13 October in Jordan, the Euro-Mediterranean Parliamentary Assembly - including representatives from Israel, Palestine, the Arab countries, the European Parliament and the national parliaments of the European Union - adopted a declaration on the peace process in the Middle East.
In November, several hundred young people from all the countries that are building the Union for the Mediterranean will meet here, in the Chamber of the European Parliament in Strasbourg, and engage in a dialogue of civilisations - a dialogue of cultures. We are committed to your goals, Mr President, and we wish you well in your great commitment to the alliance of civilisations. The European Parliament supports you. Your ambition is our ambition.
Thank you, President Sampaio, for your visit to the European Parliament. Obrigado.
(Applause)